ROSS MILLER Secretary of State 204 North Carson Street, Suite 4 Carson City, Nevada 89701-4520 (775)684-5708 Articles of Incorporation (PURSUANT TO NRS CHAPTER 78) Filed in the office of Document Number “Ross Miller” 20090911652-95 Ross Miller Filing Date and Time 12/22/20096:33 AM Secretary of State State of Nevada Entity Number E0678482009-7 Articles of Incorporation (PURSUANT TO NRS CHAPTER 78) 1. Name of Corporation :Golden Fork Corporation 2. Registered Agent for servicesX Commercial Registered Agent:Business Filings Incorporated Of Process: (checkNone Commercial Registered Agent
